Citation Nr: 0940928	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  05-39 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for the service-connected left knee degenerative joint 
disease. 

2. Entitlement to a separate rating for left knee meniscotomy 
(removal of semilunar cartilage).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1986 to August 
1990. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which granted service-connection for the left knee 
degenerative joint disease with an initial rating of 10 
percent effective February 28, 2003, a temporary 100 percent 
disability rating from April 9 to May 31, 2003 under 38 
C.F.R. § 4.30, and a 10 percent rating from June 1, 2003.   

The issues have been recharacterized to comport with the 
evidence of record. 

In August 2008 the Board remanded the claim for further 
development. 


FINDINGS OF FACT

1. The Veteran's service-connected left knee degenerative 
joint disease has been productive of painful motion that 
ranges from 0 to 100 degrees flexion and negative 5 degrees 
extension, with increased pain on exertion causing difficulty 
with activities such as prolonged walking and standing; 
neither subluxation nor instability, ankylosis, impairment of 
the tibia and fibula or genu recurvatum has ever been 
demonstrated.

2. On April 9, 2003 the Veteran had a left medial meniscotomy 
and complains of pain; there is no evidence of dislocated 
semilunar cartilage. 






CONCLUSIONS OF LAW

1. The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected left knee 
degenerative joint disease have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5256, 5257, 
5260, 5261, 5262, 5263 (2009).

2. The criteria for the assignment of a rating of 10 percent 
for the removal of semilunar cartilage have been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes, 5258, 
5259 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in February 2001 regarding the initial service 
connection claim for left knee disability.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claim and the relative duties 
of VA and the claimant to obtain evidence. 

After the RO granted service connection for left knee 
degenerative joint disease in a June 2004 rating decision, 
the Veteran filed a notice of disagreement with the assigned 
rating in February 2005.  The RO continued the 10 percent 
rating in a September 2005 rating decision, a November 2005 
statement of the case and subsequent supplemental statements 
of the case.  While the Veteran was not provided a VA letter 
outlining the evidence necessary to substantiate an initial 
increased rating claim, including the laws regarding degrees 
of disability or effective dates for any grant of service 
connection, the statutory scheme contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose.  Dingess v. Nicholson, 19 Vet. App. 
at 490 (2006).  As the Veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  As such, any defect with respect to the 
content of the notice requirement was non-prejudicial.

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the left knee disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


Analysis

The Veteran seeks a greater initial rating for his service-
connected left knee disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The Veteran's left knee disability has been rated as 10 
percent disabling based on noncompensable limitation of 
motion with objective evidence of arthritis.

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion.  Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x-ray evidence of arthritic 
involvement of two or more major joints with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  The knee is considered a major joint.  38 C.F.R. 
§ 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees. 

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  Similarly the 
symptomatology regarding removal of semilunar cartilage under 
Diagnostic Code 5258 is different from the symptomatology 
regarding the degenerative joint disease under Diagnostic 
Code 5003 therefore consideration of both separately is not 
pyramiding and the Veteran is entitled to the additional 10 
percent evaluation. 

VA treatment notes reveal that the Veteran has consistently 
complained of left knee pain.  In April 2003 he reported 
intermittent locking and catching prior to the left medial 
meniscotomy, with no reports of locking afterwards.  The 
range of motion of the left knee was noted to be limited to 
120 degrees flexion in May 2003, 130 degrees in June 2005 and 
135 degrees in November 2005.  An October 2005 MRI revealed 
post operative changes of the medial meniscus with the 
possibility of coexisting new posterior horn medial meniscal 
tear difficult to rule out.  A small ganglion cyst posterior 
to the lateral tibial plateau near the fibular head was also 
found.  

According to VA examinations in May 2004, April 2005 and 
January 2009, the Veteran reported left knee pain with an 
increase in pain after use, particularly prolonged standing 
and walking.  He reported no giving away sensation, no 
dislocation or recurrent subluxation, no inflammatory 
arthritis, no edema or effusion, no instability, no ankylosis 
and negative Lachman and McMurray tests.  He was noted to 
wear a knee brace with an antalgic gait but had a stable 
range of motion.  In January 2009 he noted swelling on an 
episodic basis, and reported that he missed about 2 weeks 
from work due to his left knee flare-ups.  Flexion was 
limited at the most to 100 degrees in January 2009 with 
extension at negative 5 degrees and no additional limitations 
with repetitive use.  The January 2009 VA examination 
diagnosed left knee moderately severe patellofemoral pain 
syndrome with functional limitations.  Patellofemoral pain 
syndrome is evaluated using the rating schedule for knee 
disabilities already considered herein. 

The most limited range of motion of the left knee was 100 
degrees flexion and negative 5 degrees extension.  That 
translates to noncompensable limitation of motion of the 
knee, under Diagnostic Code 5260 for flexion and Diagnostic 
Code 5261 for extension.  Based on the criteria at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, a 10 percent rating is 
therefore assigned for noncompensable arthritis of a major 
joint based on the Veteran's complaints of pain on motion, 
and in consideration of episodic swelling.  A rating in 
excess of 10 percent under Diagnostic Code 5003 is not for 
application in this case because the evidence does not show 
involvement of more than one major joint and there are no 
incapacitating exacerbations demonstrated.

On April 9, 2003 the Veteran underwent surgery for a left 
knee meniscotomy (removal of semilunar cartilage.  The 
Veteran complains of pain from his meniscotomy. 

Consideration has been given to other potentially applicable 
diagnostic codes.  However, there is no evidence of 
ankylosis, recurrent subluxation or lateral instability, 
dislocated semilunar cartilage with locking pain and 
effusion, impairment of the tibia and fibula or genu 
recurvatum therefore Diagnostic Codes 5256, 5257, 5258,  5262 
and 5263 are not for application. 

The level of impairment of the left knee has been relatively 
stable throughout the appeal period, or at least has never 
been worse than reflected by the rating assigned.  Therefore, 
an application of staged ratings for the left knee disability 
is inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The potential application of 38 C.F.R. § 3.321(b)(1) has also 
been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
However, there has been no showing that the service-connected 
left knee disability under consideration here has caused 
marked interference with employment, has necessitated 
frequent periods of hospitalization, or has otherwise 
rendered impracticable the application of the regular 
scheduler standards.  There is no doubt that the Veteran has 
impairment of the left knee which results in some daily 
activity restrictions.  However, the regular scheduler 
standards contemplate the symptomatology shown in this case.  
In essence, the evidence does not demonstrate an exceptional 
or unusual disability picture which renders impracticable the 
application of the regular scheduler standards.  As such, 
referral for consideration for an extraschedular evaluation 
is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995)

The preponderance of the evidence is against the claim for an 
initial rating in excess of 10 percent for the service-
connected left knee degenerative joint disease at any time 
during the appeal period.  There is no doubt to be resolved; 
and the assignment of a rating greater than 10 percent is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 

A separate compensable rating of 10 percent for the removal 
of semilunar cartilage in the left knee is warranted.  



ORDER

Entitlement to an initial rating in excess of 10 percent for 
the service-connected left knee degenerative joint disease is 
denied.  

Entitlement to a separate 10 percent rating for left knee 
meniscotomy is granted. 




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


